AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                                     SEP Oe 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK U.S Ql'.:T/:?!C'.T COURT

                     United States of America                              JUDGMENT I ~'EifiMI~ALCC.fSE''--~Fi:.u:i~~-!~.
                                     V.                                    (For Offenses Comm itted-on O-r't\frer·November-I-;· t\)87)   - -,t~ ~ '

               David Armando Martinez-Romero                               Case Number: 3:19-mj-23656

                                                                           Chloe S. Dillon
                                                                           Defendant 's Attorney


REGISTRATION NO. 88824298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ------"-------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                0 TIME SERVED                            • _________ days
 IZI Assessment: $10 REMITTED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, September 6, 2019
                                                                         Date of Imposition of Sentence


Received - - - - - - - -
         DUSM                                                            HONORABLE MITCHELL D. DEMBIN
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        3: 19-mj-23656
